id office uilc cca_2009021809114937 -------------- number release date from ------------------- sent wednesday date am to -------------------- cc ----------- subject re d --------case there is no section a statute from a key case source partnership if the source partnership did not file a sec_6227 request_for_administrative_adjustment we should probably use the tier partner's section b b ii statute for issuing any refunds assuming that the tier entity's form_8082 is treated as an aar under sec_6227 rather than an aar under sec_6227 the statutory two year period would be the same under section a if it is treated instead as a claim under sec_6227 so for purposes of computing the time for issuing refunds it doesn't matter how the tier partner's claim is ultimately characterized arguably the form 1040x filed by an indirect_partner holding an interest in the source partnership through the tier partner would if timely filed under sec_6227 and if it otherwise constituted a valid aar would provide a longer statute for issuing a refund to that particular partner under section b b ii the courts are split on whether a form 1040x by itself constitutes a valid aar
